Citation Nr: 1754068	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-33 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The appellant served on active duty from October 1967, and was discharged in October 1974.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The appellant provided testimony at a December 2016 Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 
38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  Except as provided in 38 C.F.R. 
§ 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

By statute, benefits are not payable where the former service member was discharged as a deserter.  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(b), (c).  Benefits are not payable where the former service member was discharged or released by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days unless the person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  Id.  A discharge for willful and persistent misconduct is considered to have been issued under dishonorable conditions.  Acceptance of an undesirable discharge to escape trial by general court-martial is also considered as indicating dishonorable conditions for VA purposes.  38 C.F.R. § 3.12 (d).  

A discharge or release from service under conditions specified in 38 C.F.R. 
§ 3.12 is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge.  38 C.F.R. § 3.12(b).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or 
(3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2016). 

The appellant served on active duty in the Republic of Vietnam and is in receipt of the Bronze Star Medal, indicating that he engaged in combat with the enemy.  Upon his return to the United States, a few months prior to the expiration of his term of service, the appellant was cited on multiple occasions for being absent without leave (AWOL).  After being AWOL from August 30, 1969 to October 18, 1969, he was ordered to perform extra duty for 45 days.  Personnel records show that he went AWOL again on November 5, 1969 and was eventually listed as a deserter.  

Private treatment records show that the appellant has a current diagnosis of PTSD, and lay statements from the appellant and his brother raise the question of whether he was insane at the time he went AWOL. Accordingly, the Board finds that additional development, including a request for outstanding service records and a request for a medical opinion is necessary to address this question.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a complete copy of the appellant's service treatment records and should obtain outstanding service personnel records.  The Board notes that the record includes service personnel records leading up to the time of the appellant's discharge, but does not appear to include all service personnel records.  If efforts to obtain these records are unsuccessful, make a formal finding of unavailability documenting all efforts to obtain the records.

2.  Thereafter, the appellant should be afforded a VA psychiatric examination.  The record must be made available to the examiner for review.  The examiner should review available service treatment records, service personnel records, the appellant's hearing testimony, lay statements of record, and private medical records.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant was insane when he went AWOL during his military service based on the evidence contemporaneous to the events in service. 

For VA purposes, an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

The examiner should include a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the appellant and his representative with a Supplemental Statement of the Case, and should give the appellant a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




